Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Yun on 05/11/2022.
	The application has been amended as follows: 

7.	A process for forming a thermo-structural composite material, comprising:
	assembling a combination of synthetic fiber molding and foam comprising Non-Woven TNT, polyethylene film, fiberglass and semi-rigid polyurethane foam into fiber layers for forming a substrate having an outer surface; 
	embedding or soaking a chemical formulation of diphenylmethane diisocyanate (MDI) and methylene chloride (CM) with a ratio of MDI:CM from 30%:70% to 80%:20% in the fiber layers and adding a catalyst prepared from Dabco Cristal in a ratio to water of 1%:99% to 30%:70% to form a fusion mixture; and 
	heating and pressing the fusion mixture into molds of specific size for each part of the thermopressure suitable for fusion of the fiber layers in the fusion mixture to form the substrate, 
	wherein, during hot molding to form the substrate, applying a coating or finish having an outer surface to the substrate being formed, and after hot molding to form the substrate, adding a minor or complementary structural element selected from a group consisting of a hinging element and a fastening element to an area of the substrate to form the thermo-structural composite material.


Allowable Subject Matter
Claims 7-8 and 10-19 allowed.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742